Citation Nr: 9921688	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  96-47 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
disc disease, residual of blunt trauma to the low back and 
low back strain, currently evaluated as 40 percent disabling.

2.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The case was remanded in April 1998.

Following a rating decision in January 1999, the RO issued a 
Supplemental Statement of the Case later that month that, in 
pertinent part, included the issue of increased rating for 
right foot disability.  This, despite the fact that the 
veteran had not submitted a notice of disagreement with 
respect to this issue.  Although certified on appeal, this is 
not one of the issues over which the Board has jurisdiction.  
The issues properly before the Board are those set forth on 
the title page of this decision.  38 C.F.R. § 20.200 (1998).

In February 1999, the veteran filed a claim for entitlement 
to service connection for "bladder problems," which has not 
been adjudicated.  This claim is referred to the regional 
office for appropriate development and adjudication.  


FINDINGS OF FACT

1.  The veteran's lumbosacral disc disease is not manifested 
by persistent symptoms of sciatic neuropathy, demonstrable 
muscle spasm, absent ankle jerk, or any other neurological 
findings appropriate to the site of the diseased disc.  

2  The veteran is currently service-connected for lumbosacral 
disc disease, a residual of blunt trauma to the low back and 
low back strain, currently evaluated as 40 percent disabling; 
residuals of a nondisplaced fracture of the right third 
metatarsal with degenerative changes, currently evaluated as 
20 percent disabling; and depressive disorder secondary to a 
disability of the lower back, currently evaluated as 10 
percent disabling, with a combined rating of 60 percent.

3  The veteran has a high school diploma, with additional 
training in heavy vehicle operating and repair.  He 
reportedly was last employed full time in 1986 as a surveyor-
trainee for the Mississippi State Highway Department.  

4  The veteran is not unemployable due solely to his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 40 percent for lumbosacral disc disease, residual of blunt 
trauma to the low back and low back strain, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

2  The requirements for a total disability rating for 
compensation based on individual unemployability due to 
service-connected disabilities have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claims for increased 
evaluations and a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claims are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

I.  Increased Rating for Lumbosacral Disc Disease 

During his April 1996 hearing before the RO, the veteran 
contended that he suffered severe pain in his lower back, 
which radiated from his back all the way up to the center of 
his skull.  He testified that he suffered muscle spasms at 
least six times a day, some of which were really bad.  He 
said that he was unable to sleep at night because of his low 
back pain.  

National Guard personnel records disclose that in May 1986 
the veteran was assisting in erecting a kitchen mess tent 
when the center tent pole accidentally fell on him, causing 
blunt trauma to his lower back.  Examination the day after 
the accident disclosed a swollen area on both sides of the 
veteran's lower back area which was tender to touch.  A 
physician found on examination that the veteran had 
tenderness over the lumbar spine and paraspinous muscles with 
associated swelling.  Straight leg raising was negative, and 
there were no associated motor or sensory deficits.  The 
impression was low back strain.  

In August 1986, the veteran re-injured his back using a 
sledge hammer while working for the Mississippi State Highway 
Department.  During the months of August 1986 through January 
1987, he was afforded numerous examinations and several 
consultant opinions due to his complaints of pain and 
headache.  In January 1987, however, despite thorough testing 
and examination, no orthopedic diagnosis other than lumbar 
strain had been established.  Finally, in March 1987, the 
veteran was discharged as recovered, with any treatment in 
the future to be from his family doctor.  

In April 1987, the RO denied service connection for a back 
injury, confirming its denial in June 1987.  In March 1988, 
the issue came before the Board, which granted service 
connection for a low back disability.  This decision was 
implemented by a rating decision in June 1988, which granted 
a 40 percent evaluation, effective from June 1986.  Following 
VA examination, the rating was confirmed in January 1992.  In 
February 1993, the veteran reopened this claim, requesting 
increased compensation due to symptoms compatible with 
sciatic neuropathy, but the RO denied the claim in August 
1993.  The present discussion evolves from a claim for an 
increase in April 1996, which was denied by the RO and 
appealed by the veteran.  

In September 1996, Thomas A. Garrett, D.C., a chiropractor, 
wrote that the veteran had described symptoms of severe low 
back pain, sciatic neuritis, and numbness in the arms and 
legs.  Dr. Garrett stated that he had performed detailed 
postural, spinal, orthopedic, neurologic, and range of motion 
examinations of the veteran.  He found tenderness in the 
gluteal muscles of the buttocks, a positive leg-raising test, 
a positive test for lumbar disc involvement, and a positive 
foraminal compression test. 

The veteran underwent a VA orthopedic examination in May 
1996.  Observation revealed that he was very slow to get up 
and get his balance and put on his crutches.  He made his way 
precariously, as though he had loss of balance and strength.  
The examiner stated that, as the examination proceeded, he 
became more confused in trying to make an orthopedic 
diagnosis.  The veteran had a straight back, but because he 
needed at least one crutch for balance, examination was 
unsatisfactory.  With the veteran lying prone, tenderness was 
found all through the lumbar and thoracic areas into the 
shoulders without radiating pain and without palpable 
deformity.  All tests were apparently painful, and 
interpretation was not appropriate.  The examiner explained 
that, although the veteran's medical history suggested 
traumatic arthritis and an element of degenerative joint 
disease to the cervical spine with possible mild root 
irritation on the left, he was unable to identify it.  He 
believed, therefore, that the symptoms suggested a conversion 
hysteria.  

The most recent VA orthopedic examination, pursuant to Board 
remand, was conducted in September 1998.  The examiner noted 
that he had reviewed the veteran's claims file and that, 
despite extensive work up at River Oaks Hospital in 1986, no 
explanation could be found for the veteran's complaints of 
low back pain.  The examiner stated that he asked the veteran 
to walk across the examining room without his crutches.  The 
veteran took about one step and then fell in an almost 
unnatural way.  After being helped to his feet, he walked the 
rest of the way using his two crutches, with the right lower 
extremity held in external rotation.  

Physical examination of the lumbar spine revealed that the 
veteran stood erect without pelvic obliquity or scoliosis.  
When asked to perform a range of motion, he flexed about 10 
degrees, did not extend at all, and accomplished about 10 
degrees of lateral bending in each direction.  He had no 
tenderness.  Straight leg raising in the sitting position was 
painless.  Straight leg raising in the supine position caused 
low back pain at 40 degrees bilaterally.  Neurologic 
examination showed deep tendon reflexes as active and equal 
in the knees and ankles bilaterally.  He had no muscular 
atrophy, and the circumference of his legs was equal.  

When the examiner did a muscle testing examination, the 
veteran offered no real effort to move his feet.  The 
examiner opined that, if the veteran had had this much 
weakness, he would have had gross atrophy.  He did not have 
any atrophy, however.  Examination of the right foot showed 
good motion in the ankle and subtalar joint.  Reports of x-
rays of the lumbar spine revealed no evidence of fracture, 
dislocation, narrowing of the disc, or osteophyte formation.  
This was a normal lumbar spine by x-ray.  The examiner stated 
that he was unable to find any objective evidence of organic 
pathology in the lumbar spine or foot to explain the 
veteran's complaints.  He added that, on the basis of his 
examination and findings, he could find no reason which would 
keep this man from full employability, as he had demonstrated 
no objective evidence of pathology.  

The veteran also underwent a VA neurology examination in 
September 1998.  On examination he was found to have a mild 
left hemiparesis in the upper and lower extremities.  This 
was unchanged from several examinations done by the neurology 
clinic at this VA medical center in recent years.  The 
examiner opined that, in all likelihood, it was related to an 
old head injury and had nothing to do with the low back 
problem.  

Examination of the low back found it tender to palpation.  
The veteran moved very slowly in all directions, apparently 
guarding his back because of discomfort.  He would not stand 
or walk without his crutches.  On straight leg raising 
attempts, he was positive at around 90 degrees on the left 
side.  In the right lower extremity he complained of such 
severe pain in his foot that the straight leg raising test 
was not fully assessable.  There was pain referable to the 
back when the leg was extended more than about 60 degrees.  
Otherwise, the lower extremities from a neurologic standpoint 
were unremarkable with no evidence of atrophy, vesiculation, 
or abnormal movement.  Motor strength was probably at 5/5 on 
the right in the lower extremity, but this was a limited 
examination because of the severe pain and discomfort.  He 
would not stand on his toes or on his heels because of the 
pain in his right leg.  The deep tendon reflexes were barely 
present in both knees and in both ankles with no significant 
differences, with no pathologic signs found.  

This examiner concluded that the veteran had a mixture of 
signs and symptoms.  The left-sided minimal weakness was 
unrelated to his back problem.  He did have severe low back 
pain related to his service-connected difficulties and also 
evidence of some nerve root involvement on the right side, as 
well as minimally so on the left side in the lower 
extremities, but no major neurologic deficits resulted from 
this.  His main difficulty was pain and reactions to pain.  

The veteran has been currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, relating to intervertebral disc 
syndrome.  Under this code, if disability is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, a 
60 percent evaluation is warranted.  A 40 percent evaluation 
is assigned if impairment is severe, with recurring attacks, 
with intermittent relief.  If the impairment is moderate, 
with recurring attacks, a 20 percent evaluation is warranted.  
With mild symptoms, a 10 percent evaluation is assigned, and 
a postoperative condition which has been cured is rated at a 
noncompensable evaluation.  

The Board has also considered other diagnostic codes, such as 
38 C.F.R. § 4.71a, Diagnostic Code 5292, relative to 
limitation of motion of the lumbar spine, and Diagnostic Code 
5295, for lumbosacral strain.  Since both of these codes, 
however, do not provide ratings of more than 40 percent, it 
would be to no avail for the veteran to be rated under either 
of these codes.  

In evaluating the evidence, the Board notes that the 
statement Mr. Garrett, the chiropractor, alone of all the 
recent examiners, provided an unqualified diagnosis of lumbar 
discopathy involving the L5-S1 root.  His records, however, 
do not refer to specific symptomatology indicating a degree 
of impairment referable to the VA rating codes.  

On the other hand, three recent VA examinations, two 
orthopedic and one neurological, by three different VA 
examiners, do indicate findings appropriate for rating the 
back disability under the criteria for intervertebral disc 
syndrome.  However, none of the examiners was able to find 
demonstrated sciatic neuropathy or major neurological 
deficits, other than left-sided weakness found by the 
neurological examiner, who noted her conclusion that this had 
been caused by an old head injury and was not related to the 
injury in service.  Although this examiner did find a slight 
nerve root involvement in both lower extremities, she 
qualified her assessment, stating that the examination had 
been limited because of the veteran's severe pain and 
discomfort.  None of the examiners noted demonstrable muscle 
spasm, absent ankle jerk, atrophy, weakness, or any other 
signs of a severe disability.  Further, VA outpatient records 
indicate the most prevalent diagnosis in relation to the 
veteran's lower back is chronic pain syndrome of questionable 
etiology.  

The Board, therefore, finds the veteran's disability, which 
consists principally of pain and reactions to pain, not to be 
of the severity contemplated by VA regulations to warrant a 
higher evaluation.  Accordingly, based on these records, it 
appears that the veteran has been generously evaluated and 
that an evaluation in excess of 40 percent is not warranted.  

Since there is no approximate balance of positive and 
negative evidence with respect to this issue, that doctrine 
is not for application in this case.  38 U.S.C.A. § 5107(b).  

II.  Individual Unemployability Claim

The veteran has been granted service connection for 
lumbosacral disc disease, a residual of blunt trauma to the 
low back and low back strain, currently evaluated as 40 
percent disabling; residuals of a nondisplaced fracture of 
the right third metatarsal with degenerative changes, 
currently evaluated as 20 percent disabling; and depressive 
disorder secondary to a disability of the lower back, 
currently evaluated as 10 percent disabling.  The RO has 
determined his combined service connected ratings as 60 
percent.  In April 1996, he filed a claim for a total 
disability rating based on individual unemployability, 
claiming that he had not worked since May 1986 and was then 
receiving Social Security Disability benefits.  He stated 
that he had been trained as a heavy-equipment mechanic and in 
surveying, but was no longer able to lift or carry anything 
or to bend down to pick up anything.  His sister stated that 
the veteran was frequently in pain and prone to falling.  The 
RO denied the claim in August 1996.  

The claims file reveals that the veteran last worked full 
time in April 1987 as a surveyor-trainee for the Mississippi 
State Highway Department, when he was fired because of 
inability to do the job.  His resume indicates that he had 
been trained as a heavy equipment mechanic and operator and 
that in 1984 he had passed the Mississippi State Personnel 
Board's Equipment Mechanic Master's Examination with a score 
of 100.  He had also been licensed to teach auto mechanics by 
the State of Mississippi.  He had worked for several 
companies as a heavy equipment mechanic.  He is a high school 
graduate with formal training in his trade for approximately 
three years.  

In January 1991, a VA employment counselor interviewed the 
veteran for consideration of VA vocational rehabilitation.  
He was able to gain very little information relative to the 
veteran's personal history, except the fact that the veteran 
reported being in severe pain with his back and head and was 
unable to concentrate.  The veteran stated that he did not 
feel that he was physically able to participate in any type 
of training or job placement, an opinion also voiced by his 
sister, who had accompanied him to the interview.  Since the 
counselor was unsuccessful in getting the veteran to 
participate effectively in the counseling session, the 
interview was terminated without the development of 
psychometric data.  The veteran stated that he would withdraw 
his application until he had regained sufficient improvement 
in his physical and mental condition to participate 
effectively.  

As to the depressive disorder, for which the veteran has 
recently been granted service connection, the most recent 
medical evidence includes a VA mental status examination in 
September 1998, pursuant to Board remand.  On mental status 
examination, the diagnosis was depressive disorder, not 
otherwise specified, secondary to a lower back disability.  
The Global Assessment of Functioning score was 60, indicative 
of moderate impairment of psychological, social and 
occupational functioning.

With respect to a total disability rating based on individual 
unemployability, compensation may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the Board, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such 
disability, this shall be ratable at 60 percent or more, and 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent disability or more.  Multiple disabilities 
resulting from a common etiology or a single accident or 
disabilities affecting a single body system are considered as 
one disability.  Where the percentages outlined above are met 
and the veteran is determined to be unemployable due to 
service-connected disabilities, the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded.  See 38 C.F.R. § 4.16(a).  
Since this veteran has several disabilities equating to a 
combined rating of 60 percent, he clearly does not meet the 
schedular criteria.  Thus, the issue is whether his service-
connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For 
the veteran to prevail in his claim for a total compensation 
rating based on individual unemployability, the record must 
reflect circumstances, apart from any non-service-connected 
conditions, which place him in a different position than 
other veteran having a combined 60 percent combined rating.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether the veteran, in light of his service-connected 
disorders, is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  It 
is emphasized that to receive a total compensation rating, a 
veteran must be unemployable solely as a result of service-
connected disabilities.  

The Board has considered the fact that the veteran may still 
be drawing Social Security benefits for disability.  While 
not controlling for VA purposes, a decision granting 
disability benefits is pertinent to the adjudication of a 
claim for VA benefits.  Collier v. Derwinski, 1 Vet. App. 181 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
July 1991 SSA decision, however, was based predominantly on a 
diagnosis of major depression due to family problems, which 
had been ongoing for a number of years, had reached a crisis 
in 1990, and had resulted in divorce.  The veteran's most 
recent VA examination in 1998 did not reflect more than 
moderate impairment due to the depressive disorder.  These 
Social Security records, while relevant, are not probative as 
to the veteran's current psychiatric status.  

Although Dr. Summers, approximately in 1988, found the 
veteran 100 percent disabled psychiatrically, he declared 
that such disability was only partially due to the accident 
in service, the main components of disability being a 
personality and character disorder.  In contrast, the 1998 
orthopedic examiner was unable to find any reason whatsoever 
to prevent the veteran from working full-time.  It is noted 
also that, although VA attempted to enlist the veteran in 
vocational rehabilitation, he was most uncooperative with the 
interviewer during the assessment interview -- to the extent 
that the interview had to be terminated.  

The recent medical evidence reflects little objective 
evidence of organic disability affecting the back or right 
foot.  The recent orthopedic examiner concluded that there 
was "no reason" for the service connected foot and low back 
disabilities to prevent the veteran from substantially 
gainful employment, while the neurologist concluded that the 
veteran's main difficulties were "pain and the reactions to 
pain."  The current occupational impairment due to 
depressive disorder is no more than moderate. The Board 
finds, therefore, that the service connected disabilities do  
not prevent the veteran from performing work consistent with 
that he performed in the past.  Further, the Board discerns 
no circumstances to place the veteran's case in a different 
position than similarly-rated veterans.  Van Hoose, supra.  
Considering the nature and severity of the veteran's 
disabilities due to his service-connected disorders and his 
educational and work background, he is still considered 
capable of substantially gainful employment.  Accordingly, a 
total compensation rating based on individual unemployability 
is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  The claim for a total compensation 
rating must be denied.  



ORDER

An increased evaluation for lumbosacral disc disease, 
residual of blunt trauma to the low back and low back strain, 
is denied.  

A total compensation rating based on individual 
unemployability is denied.  


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

